DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Applicants claim “wherein the formed body has the shape of a preform for forming a container”; therefore, claim 8 claims a preform for forming a container that has the claimed oxygen permeation rate.
In the instant specification, applicants exemplify preparing stretch blow molded bottles from a multilayered preform, where the final blow molded bottle is measured for the oxygen permeation rate, not the preform.  
Perhaps applicants may have intended to claim “wherein the formed body is produced from a preform for forming a container”, or something to the like, as one of ordinary skill in the art would expect the oxygen permeation rate of a preform to be much different than that of the final blow molded article.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisk (US 5,876,812), as evidenced by Songhan (EASTMAN 6993 PET, 2021, 2 pages).
Frisk exemplifies an injection stretch blow molded PET (Eastman 9663) bottle comprising 1 vol% smectite clay particles, which meets applicants’ non-polymeric oxygen-absorbing organic compound, having an oxygen permeation of 0.008-0.015 (P), depending on the aspect ratio of the clay, where a PET bottle without the clay has an oxygen permeation of 0.090 (Po), suggesting a ratio of oxygen permeation rate of (P/Po) = 8.9-16.7, which is less than the claimed rate of “not more than 42%” (col. 11, Example One, Table One).  Based on a density of about 2-2.6 g/mL for smectite clay and a density of 1.4 g/mL for Eastman 9663, as evidenced by Songhan, the bottle contains the smectite clay in an amount of about 1.4-1.8 wt%, which falls within the claimed range of 0.5-2.5 wt%.
Frisk anticipates instant claims 1, 3 and 9.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742).
Akkapeddi teaches compositions useful in the manufacture of packaging for oxygen sensitive materials, specifically a polyester polymer composition comprising a non-polymeric oxidizable organic component where the composition exhibits excellent oxygen scavenging properties as well as excellent clarity when blow molded, for example a preform into a monolater container via injection stretch blow molding process (pp. 2-3, [0015]), where the composition 

    PNG
    media_image1.png
    116
    313
    media_image1.png
    Greyscale
.
In Example 3, Akkapeddi exemplifies the use of 2 wt% of the non-polymeric oxidizable organic component, MXBT.
Akkapeddi teaches that the instant compositions are used in a wall or as a layer of a wall, where the permeability is not more than about 3.0 cm3mm/(m2 atm day) (P), where the permeability in the absence of oxygen-scavenging properties is not more than 17 cm3mm/(m2 atm day) (Po), suggesting a suggesting a ratio of oxygen permeation rate of, at most, (P/Po) = 18%.  
Akkapeddi also suggest that the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments of that in the absence of oxygen-scavenging properties (p. 7, [0062]).  This teaching also meets applicants’ claimed ratio of oxygen permeation, which are listed in parentheses, above.
Akkapeddi is prima facie obvious over instant claims 1, 8 and 9.
As to claim 2, Akkapeddi teaches the inclusion of at least one transition metal in an amount of from 10-400 ppm (Abstract), specifically listed to include cobalt (p. 5, [0045]) and exemplified as cobalt neodecanoate (p. 9, [0088], Example 3).
Akkapeddi teaches that the transition metal can be that of copper or zinc, in addition to cobalt.  Therefore, using copper or zinc as the transition metal suggests a composition absent of cobalt.
As to claim 5, Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be structural layers with one or more protective layers containing the oxygen scavenging material positioned there between (p. 7, [0070]).  Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).
As to claims 6-7, Akkapeddi exemplifies preparing MXBT by reacting tetrahydrophthalic anhydride, which meets applicants’ formula (1) when n=0, with m-xylylene diamine (p. 10, Example 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742), as applied above to claims 1-3 and 5-9, and further in view of Nakatani (US 2011/0303685).
Akkapeddi is prima facie obvious over instant claims 1-3 and 5-9, as described above and applied herein as such, as Akkapeddi teaches a wall portion of a packaging material comprising a polyester, 0.10-10 wt% MXBT and 10-400 ppm of a transition metal, where the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 
Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be structural layers with one or more protective layers containing the oxygen scavenging material positioned there between (p. 7, [0070]).  Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).
Akkapeddi does not teach or suggest the area ratio of the cross section of the wall portion in the formed article, as claimed.
Nakatani teaches a multilayered plastic container comprising an inner layer and an outer layer of a polyester resin, and an intermediate barrier layer, where the barrier layer can comprise an oxidizing organic component and a transition metal catalyst (p. 3, [0028]-[0039]), teaching that the multilayered polyester container particularly preferably employs a two-kind-three-layer constitution forming an intermediate barrier layer between an inner layer and an outer layer of polyester resin, teaching the multilayered polyester container as having a thickness in a range of 0.20-0.30 mm (pp. 3-4, [0043]), teaching that the thickness of the barrier layer is preferably in a range of 10-20% of the whole thickness, teaching that a thickness of the intermediate barrier layer greater than that above is not desirable from the standpoint of economy, moldability and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the multilayer constructions of Akkapeddi with the intermediate oxygen absorbing layer having a thickness at 10-20% of the whole thickness of the formed body or bottle, as Nakatani teaches that a greater thickness can affect the moldability and transparency, where a thinner layer may not provide the desired barrier property.
Akkapeddi in view of Nakatani is prima facie obvious over instant claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768